Defendant has appealed from a conviction and sentence for unlawfully engaging in the business of handling and storing intoxicating liquor for the purpose of sale. Eleven bills of exception were reserved by him during the trial. One of the bills is admittedly well founded. Hence, it is unnecessary to notice the rest as defendant is entitled to a new trial.
The bill was taken to the judge's action in permitting the arresting officer to state, over timely objection, "We had a tip on Roy Elkins selling on that road * * *." This declaration was clearly hearsay and *Page 503 
should have been excluded under our rulings in State v. Kimble,214 La. 58, 36 So.2d 637 and State v. Lowery, 214 La. 465,38 So.2d 77. Albeit, the state confesses the error and concedes that defendant should have a new trial.
The conviction and sentence appealed from are reversed and set aside and the case is remanded to the district court for a new trial.